DETAILED ACTION
This Action is in consideration of the Applicant’s response on January 4, 2021.  Claims 1, 4, 12, 18, and 19 are amended by the Applicant.  Claims 1 – 20, where Claims 1, 9, and 15 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 4, 2021 was filed before the mailing date of the current action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
	Applicant’s arguments filed January 4, 2021 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claims 1, 9, and 15, the Diffie-Hellman key exchange and the use of each entities private key to generate the session key that is used to encrypt communications between the two entities are not suitable for the claimed subject matter.
b)	Regarding Claim 9, Garrido does not disclose or suggest of “wherein communications…are not processed unless the second access point validates the first access point via a first cryptographic key applied to the 
c)	Regarding Claim 1, the prior art does not disclose or suggest of “verify[cation] based on a cryptographic relationship between the first cryptographic key and firmware modification instructions encoded by the partner cryptographic key.”
d)	Regarding Claim 15, the prior art does not disclose or suggest of “validating, by the access point, the second device and that the second device has authority within the network to provide configuration data to the access point based on a cryptographic relationship between the first cryptographic key and the portion of the configuration data.”
The Office respectfully disagrees with Applicant’s assertions.
With regards to a), the Applicant has amended Claim 1 to specify firmware modification instructions are encoded by the partner cryptographic key.  Only in Claim 1 is there any requirement that anything specific needs to be encoded with the partner cryptographic key.  While it is accurate that the session key cannot be used to derive the private key of an entity [See Remarks, Pg. 10, 1st Para.], there is a decipherable relationship between the private key and the session key since the same session key can be derived using the same parameters and private key.  In other words, if the same inputs are applied to the same one-way function, the same output would be created.  Therefore, there is a mathematical relationship between the private key used in the Diffie-Hellman key exchange and the session key.  Additionally, the term data, as 
2.	With regards to b), the Applicant argues that the session key used to encrypt data between the two access points cannot be unique to the second access point [See Remarks, Pg. 11, 1st and 2nd Para.].  While the Applicant’s statement is correct, how the Diffie-Hellman key exchange is applied to the claim is not accurate.
	The Office reminds the Applicant that the pending claims must be "given the broadest reasonable interpretation consistent with the specification" [In re Prater, 162 USPQ 541 (CCPA 1969)] and "consistent with the interpretation that those skilled in the art would reach" [In re Cortright, 49 USPQ2d 1464 (Fed. Cir. 1999)].  Nothing within the claims clearly indicates how the first cryptographic key is being applied to the communications.  For example, there are no claim limitations expressing that the communications or data within the communications are encrypted with the first cryptographic key.  
The claim limitation merely states “wherein communications over the backhaul channel from the first access point are not processed unless the second access point validates the first access point via a first cryptographic key applied to the communications over the backhaul channel, wherein the first cryptographic key is unique to the second access point.”  As indicated previously, the exchange of public keys and establishing a session key via Diffie-Hellman are ways of applying an entity’s (e.g. second access point) private key to the communications.  Both the public key and the private key are unique to the each respective entity.  As the first and second access points refresh their session keys in Garrido, they each access point validates the other 
As indicated above, nothing within the claims requires any type of transformation from the shared session key to each private and/or public key used in generating that shared session key.  Therefore, the Office maintains the prior art rejection of Claim 9.
3.	With regarding to c), the Applicant is correct in that there was an unintentional typographical error in the previous Office Action where the term “unique” was replaced with “first” [See Remarks, Pg. 12, 2nd Para.].
	The claim has been amended to indicate that “the configuration server and the partner cryptographic key are verified based on a cryptographic relationship between the first cryptographic key and firmware modification instructions encoded by the partner cryptographic key” [Claim 1, lines 10-14].  The claim also indicates that the “first cryptographic key [is] unique to the access point” [Claim 1, line 7] and the “partner cryptographic key…is unique to the configuration server” [Claim 1, lines 9-10].
	However, after a thorough review of the Applicant’s specification, there is no support for verifying the partner cryptographic key based on a cryptographic relationship between the first cryptographic key and firmware modification instructions encoded by the partner cryptographic key as claimed.  For the first cryptographic key to be unique to the access point, it would have to be the public key, private key, or signature using the private key of the access point.  Likewise, the partner cryptographic key would have to be the public key, private key, or signature generated using the private key of the configuration server.  The specification provides no support as to verifying the partner 
The various passages describe the verification of a partner cryptographic key with a unique cryptographic key, but does not indicate that the keys are unique to two different entities [See PGPub. 20018/0308570 (hereinafter “Specification”); Para. 0072].  More specifically, the Specification describes that the instruction is verified with the private key of receiving device and that the instructions will fail if the private key cannot decrypt the instructions [Para. 0070].  The Specification also indicates that the partner cryptographic key may be cryptographically or mathematically related, comprise a challenge, etc. and may be included in the instructions [Para. 0070].  However, nothing indicates that the partner cryptographic key is unique to one entity and the unique cryptographic key is unique to another entity.  From the various passages, it appears that the partner cryptographic key and the unique cryptographic key are the public and private keys of a key pair [See Specification, Para. 0032, 0070, 0072].  Both the partner cryptographic key and the unique cryptographic key are unique to the same entity.  Also, if either of the above mention cryptographic keys are interpreted as a digital signature, the verification of that digital signature utilizes the public key associated with the private key (i.e., both keys are unique to the same entity).  Therefore, the amendments results in new matter and will be rejected under 35 USC 112.
4.	With regards to d), in response to Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Contrary to Applicant’s opinion, the trust relationship described in Luft is not crucial as to whether or not a digital signature can be generated using the public key of a public/private key pair; it does not teach awach [See Remarks, Pg. 13, 2nd Para.].   As indicated in the MPEP 2145 III, "[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").  Additionally, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2145 X.D.1.
The use of Luft to indicate digital signatures can be generated with the public key, instead of using the private key.  Contrary to Applicant’s arguments, verifying the signature is a part of the attestation described in Luft [See, Para. 0011, 0017].  
The Applicant’s arguments regarding Garrido are already addressed in Section 2 above; the Diffie-Hellman key exchange incorporates each entity’s public/private key pair to generate the session key.  The session key is not being mapped to either of the claimed keys.
The Applicant’s arguments regarding Gray do not address any of the limitations specifically mapped in the Office Action, but merely alleges it does not teach all the limitations recited in Claim 15 [See Remarks, Pg. 13, last Para.].  As stated above, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUb. 2016/0262163 (hereinafter “Garrido”).
5.	Regarding Claim 9, Garrido discloses a network system [Fig. 1] comprising:
a first access point connected to the Internet and propagating a wireless network [Fig. 1 and 13]; and 
a second access point communicatively coupled to the first access point via a network backhaul channel and configured to propagate the wireless network [Fig. 1 and .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatenable over PGPub. 2014/0123124 (hereinafter “Gray”), in view of PGPub. 2004/0117626 (hereinafter “Andreasyan”), in further view of PGPub. 2011/0202983 (hereinafter “Pope”).
6.	Regarding Claim 1, Gray discloses of an access point for a network [Fig. 1; Para. 0024, 0028] comprising:
a wireless communicator configured to communicate with and provide Internet access to client devices over the network [Para. 0025, 0028], wherein the access point communicates with a configuration server over the Internet, the configuration server including firmware upgrades [Fig. 1; Para. 0032-33]; and
a memory [Fig. 2; Para. 0025] including firmware for the operation of the wireless communicator [Fig. 2; Para. 0034] and a first cryptographic key first to the access point configuration server via a partner cryptographic key 
Gray further discloses that the firmware update information, which can comprise of URLs that can be used to download the current version of the firmware, is delivered within an established SSL connection between the access point and the server [Fig. 6; Para. 0021-23, 0119 and 0124].  While the Office opines that the SSL handshake exchanges certificates from both sides (configuration server and the partner cryptographic key are verified based on a cryptographic relationship between the first cryptographic key data encoded by the partner cryptographic key), Andreasyan will be used illustrate a particular SSL handshake procedure.  Gray, however, does not specifically disclose that the server response comprises firmware modification instructions.
Andreasyan discloses a system and method for SSL key exchange protocol using DSA type certificates [Abstract].  Andreasyan further discloses that DSA 
Andreasyan, however, does not specifically disclose that the server response comprises firmware modification instructions.
Pope discloses a system and method of updating firmware remotely [Abstract].  Pope further discloses that instructions to update firmware are verified as being originating from a trusted source via an authentication key (e.g., signature) that is verified with a corresponding public key [Para. 0025, 0086, and 0099].  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teaching Pope with Gray since both systems utilize a trusted, remote device to update 
7.	Regarding Claim 3, Gray, in view of Andreasyan and Pope, discloses all the limitations of Claim 1 above.  Gray further discloses that any of the first cryptographic key or the partner cryptographic key are a trusted platform module certificates [Fig. 2; Para. 0035, 0045].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gray, in view of Andreasyan and Pope, in further view of PGPUb. 2017/0187537 (hereinafter “Kim”).
8.	Regarding Claim 2, Gray, in view of Andreasyan and Pope, discloses all the limitations of Claim 1 above.  Gray further discloses that any of the first cryptographic key or the partner cryptographic key are a trusted platform module certificates [Fig. 2; Para. 0035, 0045].  Gray, however, does not specifically disclose that any of the first cryptographic key or the partner cryptographic key are a physical unclonable function.
	Kim discloses a system and method for generating public/private key sets [Abstract].  Kim further discloses that a physical unclonable function (PUF) can be directly or indirectly used as the value of the private key or public key [Para. 0009].  It would have been obvious to one skilled in the art before the effective filing data of the .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gray, in view of Andreasyan and Pope, in further view of PGPUb. 2015/0363576 (hereinafter “Medvinsky”).
9.	Regarding Claim 4, Gray, in view of Andreasyan and Pope, discloses all the limitations of Claim 1 above.  Gray further discloses that the access point can download a firmware image from the cloud server (memory further comprises a firmware image) [Para. 0047].  Gray, however, does not specifically discloses that the original firmware image and a boot loader module that when executed: authenticates the original firmware image using the first cryptographic key; and where the original firmware image is authentic, updates the firmware based upon the original firmware image.  	Medvinsky discloses a system and method for securely sending firmware updates to remote devices [Abstract].  Medvinsky further discloses that the firmware bundle comprises the code, signature, and the code signing certificate of the publisher, where the signature comprises hashed code (original firmware image includes the unique cryptographic key) digitally signed by the publisher’s private key [Para. 0009].  Medvinsky further discloses that the signed hash is decrypted (authenticates original firmware using first cryptographic key) and compared to the hash generated at the receiving device (boot loader module authenticates the original firmware image), original firmware image is authentic, updates the firmware based upon the original firmware image) [Fig. 3; Para. 0009-10, 0044-45].  It would have been obvious to one skilled in the art before the effective filing data of the current invention to incorporate the teachings of Medvinsky with Gray since both system distribute firmware updates to requesting devices. The motivation to do so is to improve security by confirming that the author is who it purports to be and guaranteeing that the data has not been altered or corrupted [Medvinsky; Para. 0004].
Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gray, in view of Andreasyan and Pope, in further view of PGPUb. 2017/0126411 (hereinafter “Jover”).
10.	Regarding Claim 5, Gray, in view of Andreasyan and Pope, discloses all the limitations of Claim 1 above.  Gray further discloses of a client device that accesses the Internet via a communicative connection to the access point [Para. 0011].  Gray, however, does not specifically disclose that the client device transmits data packets to the access point only if the client device has verified the first cryptographic key.
	Jover discloses a system and method for authenticating an access point prior to joining the associated network [Abstract].  Jover further discloses that the access point sends a broadcast message comprising nonce data, signed nonce data and signed parameter data to the client device, where the client device authenticates the message using the public key to verify the received nonce data with the decrypted nonce data (client device transmits data packets to the access point only if the client device has verified the first cryptographic key) [Fig. 5; Para. 0022, 0024-27, 0043 It would have 
11.	Regarding Claim 6, Gray, in view of Andreasyan, Pope, and Jover, discloses all the limitations of Claim 5 above.  Gray further discloses that the client device is any of: a security camera; a home appliance control system; a network switch [Para. 0047]; or a mobile device.  Jover further discloses that the client device is any of: a security camera; a home appliance control system; a network switch; or a mobile device [Para. 0066].  
12.	Regarding Claim 8, Gray, in view of Andreasyan and Pope, discloses all the limitations of Claim 1 above.  Gray further discloses of a local network device that communicates with the access point via a wireless protocol [Para. 0024], wherein communication between the access point and the configuration server is authenticated using both the first cryptographic key and the second cryptographic key [Para. 0020, 0022, 0045; network device will not receive a validation-response message indicating whether or not the device has the most recent firmware unless the signed challenge can be verified using the public key (second cryptographic key) and the original challenge].  Gray, however, does not specifically disclose that the local network device further having the second cryptographic key.
	Jover discloses a system and method for authenticating an access point prior to joining the associated network [Abstract].  Jover further discloses that the access point .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gray, in view of Andreasyan and Pope, in further view of Garrido.
13.	Regarding Claim 7, Gray, in view of Andreasyan and Pope, discloses all the limitations of Claim 1 above.  Gray further discloses that the system comprises a subordinate access point that communicates with the access point via a wireless channel [Para. 0024].  Gray, however, does not specifically disclose that the subordinate access point is communicatively coupled with the access point via a wireless backhaul channel and propagates the network wherein communications over the backhaul channel between the access point and the subordinate access point are not processed unless verified by the first cryptographic key.
	Garrido discloses of a system and method for controlling access to a Wi-Fi network [Abstract; Para. 0011, 0020].  Garrido further discloses that the subordinate access point communicates with the access point via a wireless backhaul channel and .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garrido, in view of Kim.
14.	Regarding Claim 10, Garrido discloses all the limitations of Claim 9 above.  Garrido further discloses that the access points must be loaded with either certificate files to enable encrypted communication [Para. 0027].  Garrido, however, does not specifically disclose that the first cryptographic key is a physical unclonable function.
	Kim discloses a system and method for generating public/private key sets [Abstract].  Kim further discloses that a physical unclonable function (PUF) can be directly or indirectly used as the value of the private key or public key [Para. 0009].  It would have been obvious to one skilled in the art before the effective filing data of the current invention to incorporate the teachings of Kim with Garrido since both systems .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Garrido, in view of Gray.
15.	Regarding Claim 11, Garrido discloses all the limitations of Claim 9 above.  Garrido further discloses that the access points must be loaded with either certificate files to enable encrypted communication [Para. 0027].  Garrido, however, does not specifically disclose that the first cryptographic key is a trusted platform module certificate.
	Gray discloses a system and method for transmitting data within a wireless LAN [Fig. 1].  Gray further discloses that the access point can hold its private key (first cryptographic key) within a trusted platform module certificate [Fig. 2; Para. 0035, 0045].  It would have been obvious to one skilled in the art before the effective filing data of the current invention to incorporate the teachings of Gray with Garrido since both systems are within the field of wireless networks utilizing a plurality of access points.  The combination enables the access points to more securely store the private key.  The motivation to do so is to prevent leakage of the private key, which would enable malicious devices to impersonate legitimate devices and access the WLAN to obtain sensitive information (obvious to one skilled in the art).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Garrido, in view of Medvinsky.
Claim 12, Garrido discloses all the limitations of Claim 9 above.  Garrido however, does not specifically discloses of a memory including the original firmware image and a boot loader module that when executed: authenticates the original firmware image using the first cryptographic key; and where the original firmware image is authentic, updates the firmware based upon the original firmware image.  The incorporation of a firmware update changes the mapping of the first cryptographic key to the hashed code, versus the private or public key in Claim 9.  This modification utilizes the hashed code to determine whether or not to accept the code (communications over the backhaul channel are not processed unless verified by a unique cryptographic key).  
Medvinsky discloses a system and method for securely sending firmware updates to remote devices [Abstract].  Medvinsky further discloses that the firmware bundle comprises the code, signature, and the code signing certificate of the publisher, where the signature comprises hashed code (original firmware image includes the unique cryptographic key) digitally signed by the publisher’s private key [Para. 0009].  Medvinsky further discloses that the signed hash is decrypted (authenticates original firmware using first cryptographic key) and compared to the hash generated at the receiving device (boot loader module authenticates the original firmware image), which will determine if the hashed code is authentic and whether the device will utilize the updated code (where the original firmware image is authentic, updates the firmware based upon the original firmware image) [Fig. 3; Para. 0009-10, 0044-45].  It would have been obvious to one skilled in the art before the effective filing data of the current invention to incorporate the teachings of Medvinsky with Gray since both system .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Garrido, in view of Jover.
17.	Regarding Claim 13, Garrido discloses all the limitations of Claim 9 above.  Garrido further discloses of a client device that accesses the network via a communicative connection to either the first access point or the second access point [Fig. 9; Para. 0171, step S13.6; selecting AP to connect to client device].  Garrido, however, does not specifically disclose that the client device transmits data packets to the first or second access point only if the client device has verified the first cryptographic key.
	Jover discloses a system and method for authenticating an access point prior to joining the associated network [Abstract].  Jover further discloses that the access point sends a broadcast message comprising nonce data, signed nonce data and signed parameter data to the client device, where the client device authenticates the message using the public key to verify the received nonce data with the decrypted nonce data (client device transmits data packets to the access point only if the client device has verified the first cryptographic key) [Fig. 5; Para. 0022, 0024-27, 0043].  It would have been obvious to one skilled in the art before the effective filing data of the current invention to incorporate the teachings of Jover with Garrido since both systems are within the field of authenticating access points within a network.  The combination would 
18.	 Regarding Claim 14, Garrido, in view of Jover, discloses all the limitations of Claim 13 above.  Jover further discloses that the client device is any of: a security camera; a home appliance control system; a network switch; or a mobile device [Para. 0066].
Claims 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray, in view of Garrido, in further view of Medvinsky, and in further view of PGPub. 2011/0087887 (hereinafter “Luft”).
19.	Regarding Claim 15, Gray discloses of a method for network management [Abstract] comprising:
receiving, by an access point, a configuration data for the access point over a 



Gray, however, does not specifically disclose that the access point and the another device communicate via a backhaul channel on a wireless network, decoding, by the access point, a portion of the configuration data with a first cryptographic key that is unique to the access point, validating, by the access point, the second device and that the second device has authority within the network to provide configuration data to the access point based on a cryptographic relationship between the first cryptographic key and the portion of the configuration data, and rejecting or processing the configuration data, by the access point, based on an outcome of said verifying.
Garrido discloses of a system and method for controlling access to a Wi-Fi network [Abstract; Para. 0011, 0020].  Garrido further discloses that the subordinate access point communicates with the access point via a wireless backhaul channel and propagates the network [Para. 0193].  It would have been obvious to one skilled in the art before the effective filing data of the current invention to incorporate the teachings of Gray with Garrido since both systems are within the field of wireless networks utilizing a plurality of access points.  The combination utilizes a standard protocol for exchanging messages within a control channel between access points.  This would have been a designer’s choice and the motivation to do so is to allow control channel protocols to be used between access points for easier and broader implementation of the invention (obvious to one skilled in the art).

Medvinsky discloses a system and method for securely sending firmware updates to remote devices [Abstract].  Medvinsky further discloses that the firmware bundle comprises the code, signature, and the code signing certificate of the publisher, where the signature comprises hashed code digitally signed by the publisher’s private key [Para. 0009].  Medvinsky further discloses that the signed hash is decrypted with the public key (decoding, by the access point, a portion of the configuration data with a first cryptographic key) and compared to the hash generated at the receiving device, which will determine if the hashed code is authentic [Fig. 3; Para. 0009-10, 0044-45].  Medvinsky also determines whether the client publishing the code is authorized to do so and will modify the code with additional header information that can be only properly interpreted by a subset of devices and whether the device will utilize the updated code based on the decoded header information (verifying, by the access point, that the other device has authority within the network to provide configuration data to the access point based on the portion of the configuration data decoded by the first cryptographic key, and rejecting or processing the configuration data, by the access point, based on an outcome of said verifying) [Fig. 3; Para. 0009-10, 0038-39, 0044-45, 0048-49, 0052-54, 
Medvinsky, however, does not specifically disclose that the first cryptographic key is unique to the access point.
Luft discloses a system and method of generating digital signatures [Abstract]. Luft further discloses that the digital signature can also be generated using the public key where only the receiving party should be able to verify the signature because the digital hash must be decrypted with corresponding private key [Para. 0059].  The combination would result in signing the firmware with the access point public key instead of signing the firmware with the server private key, where the signature is then verified with the access point private key (the first cryptographic key is unique to the access point).   It would have been obvious to one skilled in the art before the effective filing data of the current invention to incorporate the teachings of Luft with Medvinsky through the use of digital signatures to attest to messages.  This would have been a designer’s choice as to how to sign a message or content where the use of the public key to generate the signature provides an individualized message to the receiving device.
Claim 17, Gray, in view of Garrido, Medvinsky, and Luft, discloses all the limitations of Claim 15 above.  Gray further discloses that CA certificate contains the first cryptographic key and is a trusted platform module certificate [Fig. 2; Para. 0035, 0045].
21.	Regarding Claim 18, Gray, in view of Garrido, Medvinsky, and Luft, discloses all the limitations of Claim 15 above.  Gray further discloses that the other device is any of: a manufacturer server; a second access point [Fig. 1; Para. 0024]; or a user device.
22.	Regarding Claim 19, Gray, in view of Garrido, Medvinsky, and Luft, discloses all the limitations of Claim 15 above.  [Based on the 112 rejection above, the cryptographic key in the firmware image is interpreted as a cryptographic hash]
The combination of Medvinsky and Luft [Luft, Para. 0059; digital signature using access point public key] further discloses of:
authenticating, by a boot loader module, an original firmware image [Medvinsky, Fig. 3; Para. 0009-10, 0044-45; verifying the digital signature of message]; and
where the original firmware image is authentic, updating, by the boot loader module, firmware on the access point based upon the original firmware image [Medvinsky, Fig. 3; Para. 0009-10, 0044-45; if the digital signature is verified, the hash is also compared to determine if the hashed code is authentic].
23.	Regarding Claim 20, Gray, in view of Garrido, Medvinsky, and Luft, discloses all the limitations of Claim 15 above.  Garrido further discloses of:
receiving, by the access point, an authenticity challenge from a client device that accesses the network via a communicative connection to the access point [Para. 0140, 0142, 0171; Standby state, where STA sends authentication request];

where the client device has verified said responding, then receiving, by the access point, data packets from the client device [Para. 0169-171, Pg. 2, State S13.9, Authentication response].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gray, in view of Garrido, Medvinsky, and Luft, in further view of Kim.
24.	Regarding Claim 16, Gray, in view of Garrido, Medvinsky, and Luft, discloses all the limitations of Claim 15 above.  Gray further discloses that any of the first cryptographic key or the partner cryptographic key are a trusted platform module certificates [Fig. 2; Para. 0035, 0045].  Gray, however, does not specifically disclose that any of the first cryptographic key or the partner cryptographic key are a physical unclonable function.
	Kim discloses a system and method for generating public/private key sets [Abstract].  Kim further discloses that a physical unclonable function (PUF) can be directly or indirectly used as the value of the private key or public key [Para. 0009].  It would have been obvious to one skilled in the art at the time of the invention to incorporate the teachings of Kim with Gray since both systems utilize public/private key pairs for authentication purposes.  The combination would enable the private key or public key to be generated from the PUF.  The motivation to do is to improve security for the private key since it does not have to directly stored in a memory and the private key is firstly generated by that particular device [Para. 0009].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/TAE K KIM/Tae K. Kim
Primary Examiner, Art Unit 2492